Citation Nr: 0932979	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the Veteran is receiving the correct rate of payment 
of educational assistance under Chapter 1607, Title 10, of 
the United States Code (Reserve Educational Assistance 
Program (REAP)).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran had active military service in the Louisiana Army 
National Guard from February 11, 2003 to July 7, 2004 and 
from July 10, 2004 to November 10, 2005.  She also had prior 
service in the Guard dating back to 2000.

She appealed to the Board of Veterans' Appeals (Board) from a 
May 2006 decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

As support for her claim, the Veteran testified at a 
videoconference hearing in March 2008 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During the hearing 
she submitted additional evidence and waived her right to 
have the RO initially consider the evidence not already on 
file.  See 38 C.F.R. §§ 20.800, 20.1304(a) (2008).


FINDING OF FACT

The Veteran has an aggregate of three years or more of 
service in the Louisiana Army National Guard.


CONCLUSION OF LAW

She is entitled to the higher 80 percentage rate for her REAP 
benefits payments.  
10 U.S.C.A. §§ 16161-16166 (West 2002).  National Defense 
Authorization Act for Fiscal Year 2008, Pub.L. 110-181, § 
528(c)(1), subpar. (C) (January 28, 2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).

The Veteran is currently receiving REAP benefits at the 60 
percent rate of the Montgomery GI Bill (MGIB) rate.  She 
contends, however, that she is entitled to the higher 80 
percent rate because there was no break in her service from 
2003 to 2005, though noted on her DD Form 214s, because the 
Department of the Army made an administrative error in 
calculating the beginning and end dates of her leave.  She 
maintains that, but for this error, her service from 2003 to 
2005 is continuous and, therefore, sufficient in duration to 
meet the requirements for the higher 80 percent rate.

Chapter 1607 of Title 10 of the United States Code 
establishes a benefits program known as the REAP.  The 
purpose of REAP is to provide educational assistance to 
members of the reserve components called or ordered to active 
service in response to a war or national emergency declared 
by the President or the Congress, in recognition of the 
sacrifices that those members make in answering the call to 
duty.  10 U.S.C.A. § 16161.  

Each military department, under regulations prescribed by the 
Department of Defense, and the Department of Homeland 
Security with respect to the Coast Guard (when it is not 
operating as a service in the Navy), determine who is 
eligible for the benefits.  In turn, VA administers the 
program and pays benefits from funds contributed by DOD to 
each Veteran entitled to educational assistance.  10 U.S.C.A. 
§§ 16162, 16166.



On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency 
operation for 90 consecutive days or more; or (2) in the case 
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds.  10 U.S.C.A. § 16163(a).

A member remains entitled to educational assistance while 
serving (1) in the Selected Reserve of the Ready Reserve, in 
the case of a member called or ordered to active service 
while serving in the Selected Reserve; or (2) in the Ready 
Reserve, in the case of a member ordered to active duty while 
serving in the Ready Reserve (other than the Selected 
Reserve).  10 U.S.C.A. § 16164(a).  

VA has no authority to alter the eligibility determination 
made by DOD or establish any other termination date, in light 
of the DOD determination.  The regulations clearly reflect 
that determinations of eligibility for REAP benefits are 
within the sole purview of the Armed Forces.  38 C.F.R. §§ 
21.7540, 21.7550 (2008).

Here, the Veteran already has established her eligibility to 
participate in the REAP, and therefore, the only question at 
issue in this appeal is whether she is entitled to a higher 
rate of payment.  

Concerning this, Chapter 1607 provides that the educational 
assistance payable under REAP is actually derived by 
reference to the MGIB payment rate.  That is, REAP is a 
percentage of the MGIB-active duty rate, based on the number 
of days served on active duty.  See 10 U.S.C.A. 
§ 16162(c)(4).  



The relevant statutory provision, 10 U.S.C.A. § 16162(c)(4), 
details the following schedule of payments under REAP:  

"(A) 40 percent [of MGIB-active duty rate] in the case 
of a member of a reserve component who performed active 
service for 90 consecutive days but less than one 
continuous year; 
(B) 60 percent in the case of a member of a reserve 
component who performed active service for one 
continuous year but less than two continuous years; or 
(C) 80 percent in the case of a member of a reserve 
component who performed active service for:  
        (i) two continuous years or more; or 
        (ii) an aggregate of three years or more."  

Quite significantly, the last subsection was added to REAP 
only while this appeal was pending.  New statutory amendments 
were enacted in 2008 to subsection (c)(4)(C)(i), (ii) by 
recently enacted legislation in the National Defense 
Authorization Act for Fiscal Year 2008, Sec. 528 (Enhancement 
Of Education Benefits For Certain Members of Reserve 
Components), Pub.L. 110-181 (January 28, 2008).  In 
particular § 528(c)(1), in subpar. (C), struck out "for two 
continuous years or more." and inserted "for--", and added 
clauses (i) and (ii).  Consequently, the changes institute 
the additional qualifying provision for "an aggregate of 
three years or more" of total active duty service, in order 
to provide enhanced benefits to Veterans with lengthy 
military service, who are eligible for REAP benefits.

The Veteran has two DD Form 214s.  The first DD Form 214 
establishes a period of continuous active duty in the 
military from February 11, 2003 to July 7, 2004 (1 year, 
4 months, 27 days).  The second DD Form 214 establishes a 
separate period of continuous active duty from July 10, 2004 
to November 10, 2005 (1 year, 4 months, 1 day).  Therefore, 
according to the apparent dates of her service, she served 
two separate periods on active duty, but each less than two 
continuous years, which therefore does not warrant a higher 
80 percent rate when viewing each period in isolation.  

On the other hand, the recently amended language of Chapter 
1607 created 10 U.S.C.A. § 16162(c)(4)(C)(ii), which also 
provides that an aggregate of three years or more of active 
service will also qualify for the higher 80 percent rate of 
payment.  In this regard, her DD Form 214 for the second 
period of service indicates that she had previously 
accumulated 1 year, 11 months, and 4 days of prior active 
duty service by that point.  Indeed, in her March 2007 notice 
of disagreement (NOD), she explained that her service in the 
National Guard actually dated back to 2000.  And her second 
DD Form 214 also shows net active service for that period as 
an additional 1 year, 4 months, and 1 day of active duty.  So 
this produces an aggregate length of active duty of 3 years, 
3 months, and 5 days of service, so sufficient for the higher 
80 percent rate of pay.  Thus, in light of the statutory 
amendments to Chapter 1607, she has sufficient length of 
service to warrant the higher 80 percent rate of payment 
under REAP.

As the appeal is being granted for the maximum rate of 
payment of 80 percent under REAP, there is no need to 
consider her contentions regarding an invalid break in 
service or miscalculation of her leave in July 2004.


ORDER

The appeal for REAP benefit payments at the higher 80 percent 
rate of the MGIB rate is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


